SterNhageN,
dissenting: I am of opinion that the Board has erroneously applied the law. The statute requires the petitioner to prove “ to the contrary ” of the presumption that the transfer was made in contemplation of death. C. D. Lehman, Executor, 6 B. T. A. 791. I do not think the Board has tested the evidence by the statutory method. If it had done so, I think it would be decided that the preponderance of the evidence did not overcome the statutory presumption.
LaNSdoN, Marquette, Trammell, AruNdell, and Murdock agree with this dissent.